Citation Nr: 0726732	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-43 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Evaluation of residuals of right knee injury with MRI 
evidence of degeneration of the menisci, currently evaluated 
as 10 percent disabling.

2.  Evaluation of lumbosacral strain with degenerative disc 
disease, L5-S1, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran indicated in his appeal to the Board that the 
recently assigned 10 percent evaluation does not satisfy his 
appeal for a higher evaluation of either of the captioned 
claims, and these issues thus remain open and are properly 
before the Board.

The Court has also indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page.

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the medical evidence received 
since these issues were certified to the Board are unrelated 
to the issues on appeal, and a remand therefore is not 
necessary.

(Consideration of the veteran's claim for an increased rating 
for lumbosacral strain with degenerative disc disease is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

The veteran's right knee disability is manifested by in-
substance degeneration of the menisci without definite 
surfacing tear, and mild edema along the posterior aspect of 
the medial collateral ligament extending to the posterior 
capsule of the knee, as well as normal range of motion.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5259 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the 
veteran was prejudiced by the late notice, and a remand 
therefore is not required.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim 
so that it could be obtained on his behalf.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its review of issues on appeal and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
apprised of the changes in the criteria for evaluating 
disabilities of the spine.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and post-service 
military medical records, and secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

The veteran injured his right knee in 1996 while playing 
basketball in service.  Prior to his retirement from service, 
he underwent an MRI of the right knee in July 2002.  The 
report of the MRI found globular increased signal within the 
body of both medial and lateral menisci, consistent with in-
substance degeneration.  

The report of an April 2003 fee-based examination reported 
the veteran's current right knee symptoms of pain, stiffness, 
and occasional swelling associated with significant 
discomfort.  Symptoms were described as intermittent, tending 
to occur once every other day, and lasting about three to 
four hours each time.  He reported that the knee symptoms no 
longer allowed him to do activities such as pushups or 
kneeling.  On examination, the examiner found that range of 
motion of the right knee was normal, with flexion to 140 
degrees and extension to zero degrees.  Drawer and McMurray's 
tests were within normal limits.  The range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Examination also revealed some 
locking pain and crepitus in both knees.  The examiner 
reported that there was no ankylosis of the knee joints.  X-
rays of the right knee found no evidence of acute fracture or 
dislocation, no significant joint space narrowing, and no 
radiographic evidence of a suprapatellar joint effusion.  

The veteran was afforded another fee-based examination given 
in April 2004.  Range of motion exercises again revealed 
normal range of motion of 140 degrees of flexion and zero 
degrees of extension.  Notwithstanding the foregoing finding 
of normal range of motion, the examiner noted that the right 
knee range of motion was additionally limited by pain, lack 
of endurance, and pain had the major functional impact on the 
right knee.  Range of motion of the right knee was not, 
however, additionally limited by fatigue, weakness, and 
incoordination.  Drawer and McMurray's tests were within 
normal limits.  The examiner noted that his examination of 
the right knee revealed what he described as "locking 
pain."  

An April 2004 x-ray examination of the right knee found that 
the bony architecture was intact without evidence of fracture 
or dislocation.  There was no significant soft tissue 
abnormality seen.  The overall impression was that of a 
normal right knee.  The May 2004 report of an MRI of the 
right knee noted as the only significant abnormality some 
mild edema along the posterior aspect of the medial 
collateral ligament extending to the posterior capsule of the 
knee.  The etiology of this was unclear, and the report noted 
that there was no associated internal derangement.  

At an April 2007 hearing before the undersigned Veterans Law 
Judge, the veteran, in response to questioning by his 
accredited representative, testified that he believed that 
his right knee meniscus was causing instability, particularly 
when walking on uneven ground or, for example, when climbing 
in or out of the cab of his tractor trailer when he is not 
"set correctly."  When asked if that instability was giving 
a lot of problems or was manageable, the veteran replied that 
it was manageable.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, as here, a specific disability is not 
listed in the rating schedule, rating is done by analogy to a 
closely related disease or injury in the Rating Schedule in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
knee claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's lumbar spine.  

The veteran's right knee disability has been evaluated by 
analogy to the rating criteria found at Diagnostic Code 5259, 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5259, the only rating 
assignable is 10 percent.  A higher rating under Diagnostic 
Code 5259 is therefore not available.  The Board has 
considered whether other diagnostic codes might allow for a 
higher disability rating, but finds none.  

Diagnostic Code 5256 is not for application here because 
there is no evidence of ankylosis.  Under Diagnostic Code 
5257, a 20 percent evaluation is for application when there 
is moderate recurrent subluxation or lateral instability.  
Since there has been no mention of lateral instability on the 
veteran's examinations, and because the veteran himself 
testified in his hearing that what he described as 
instability is manageable, as opposed to causing a lot of 
problems, and in any event only occurs when walking over 
uneven ground or when entering or leaving the cab of his 
truck, and then only when he doesn't set his footing 
correctly, the Board does not find that a 20 percent rating 
for moderate lateral instability is warranted under 
Diagnostic Code 5257.  

A higher rating under Diagnostic Code 5258, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint, is also inapt because there is 
no showing of dislocated semilunar cartilage.  

A higher rating is also not warranted under either Diagnostic 
Code 5260, limitation of flexion, or under 5261, limitation 
of extension, because examination has revealed normal range 
of motion of the right knee.  In order to warrant a higher, 
20 percent, rating for limitation of flexion of the right 
knee, there would have to be a showing that flexion was 
limited to 30 degrees.  Here, as noted, the veteran's right 
knee flexion has been shown on two examinations to be normal 
at 140 degrees.  In order to warrant a higher, 20 percent, 
rating for limitation of extension of the right knee, there 
would have to be a showing that extension was limited to 15 
degrees.  Here, as noted, the veteran's right knee extension 
has been shown on two examinations to be normal at zero 
degrees.  

The Board acknowledges that the April 2004 examiner reported 
that the right knee range of motion was additionally limited 
by pain, lack of endurance, and that pain was the major 
functional impact on the right knee.  However, the examiner 
also reported normal range of motion of 140 degrees of 
flexion and zero degrees of extension in the right knee.  
Since this examiner did not report any measurable functional 
loss or loss of range of motion due to pain or lack of 
endurance, the Board can only conclude that the veteran's 
right knee range of motion is not limited, and, in any event, 
not limited to a degree warranting a higher evaluation.  A 
higher rating utilizing either Diagnostic Code 5260 or 5261 
thus is not warranted.  

Finally, a higher rating is not available under Diagnostic 
Code 5262, impairment of the tibia and fibula, or malunion of 
the tibia and fibula with loose motion, requiring the wearing 
of a brace, because there is no evidence of impairment of the 
tibia and fibula, or malunion of the tibia and fibula with 
loose motion, requiring the wearing of a brace.  

In sum, taking into account all of the credible evidence of 
record, the Board finds that the veteran's service-connected 
right knee disability picture more nearly approximates the 
criteria required for the currently assigned 10 percent 
rating, and that a higher rating is not warranted.


ORDER

Entitlement to a higher initial rating for residuals of right 
knee injury with MRI evidence of degeneration of the menisci, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The veteran is currently service-connected for lumbosacral 
strain with degenerative disc disease, L5-S1, currently 
evaluated as 10 percent disabling.  An April 2003 fee-based 
examination of the spine found no radiation of pain on 
movement, no muscle spasm, and no tenderness.  His most 
recent spine examination, given in April 2004, reported 
straight leg raising examination was negative bilaterally.  
Neurological examination of the lower extremities revealed 
peripheral nerves, including motor function and sensory 
function examination, all within normal limits.  However, at 
his April 2007 hearing, the veteran testified that his back 
symptoms included pain that radiates down both legs, mainly 
in the right leg, and that it goes down into the ankle.  
Since the veteran's testimony suggests that there may be a 
neurological component not previously detected or evaluated, 
and since the most recent pertinent clinical records and 
examination were from 2004, the Board will remand in order 
that the most recent clinical records be obtained, and to 
afford the veteran another spine examination.

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his spine 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any pertinent medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  The veteran should 
be specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.

2.  The AOJ should arrange for the 
veteran to undergo a VA spine examination 
by a physician with appropriate expertise 
to determine the current level of 
disability related to his spine, to 
specifically include a neurological 
examination.    

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue(s) on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


